COX, Chief Judge
(concurring):
Black’s Law Dictionary defines “addendum” as “[a] thing that is added or to be added; a list or section consisting of added material.” Id. at 37 (6th ed. 1990). Therefore, in my view, an “addendum” is either redundant and not necessary, or is always new matter. See United States v. Leal, 44 MJ 235, 240 (1996)(Cox, C.J., dissenting in part and concurring in the result). In this case, the information supplied by the staff judge advocate was clearly significant; and, thus, the addendum containing it should have been served on defense counsel.
Accordingly, I concur.